Case 20-41378-BSK         Doc 25    Filed 01/22/21 Entered 01/22/21 23:52:06        Desc Main
                                   Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEBRASKA

 In re:                                        )
                                               )       Bankruptcy Case No. 20-41378-BSK
 MICHAEL G. RAYMER and JOAN                    )
 K. RAYMER,                                    )       Chapter 12
                                               )
     Debtors and Debtors in Possession.        )       Hon. Bradley S. Kruse
                                               )
                                               )       SECOND MOTION FOR THE EXTENSION
                                               )       OF TIME
 SSN: XXX-XX-0905                              )
 SSN: XXX-XX-9875                              )
                                               )

          Michael G. Raymer and Joan K. Raymer, debtors and debtors in possession in this

Chapter 12 bankruptcy case (“Debtors”), ask this court to enter an order granting them

until Monday, January 25, 2021 at 12:00 p.m. Central Time, to file their Chapter 12 plan

of reorganization. In support of this motion, the Debtors make the following allegations.

          1. The undersigned general reorganization counsel for the Debtors has had a week

he wouldn’t wish on his ex-wife. Consequently, though the plan is almost complete, he

has not been able to dot every “I” and cross every “T” in that document, and he needs the

weekend to discuss certain terms and provisions of the plan with his clients. This would

enable counsel to file a document that reflects the standards to which he holds himself.

          2. No creditor or other party in interest will be prejudiced by the additional twelve

business day hours the Debtors seek to complete the drafting and filing of their plan.

          WHEREFORE, the Debtors ask this court to enter an order allowing them until

noon on Monday, January 25, 2021, to file their Chapter 12 plan of reorganization. The

Debtors ask for any additional or different relief this court deems appropriate.




                                                   1
Case 20-41378-BSK   Doc 25    Filed 01/22/21 Entered 01/22/21 23:52:06   Desc Main
                             Document      Page 2 of 2



                                            /s/ Vincent R. Ledlow
                                            Vincent R. Ledlow, Esq., Neb. Bar #
                                            27006
                                            Ag & Business Legal Strategies
                                            P.O. Box 11425
                                            Cedar Rapids, Iowa 52410-1425
                                            (515) 346-7171 (direct dial)
                                            (319) 200-2059 (fax)
                                            vincent@ablsonline.com
                                            General reorganization counsel for
                                            Michael G. Raymer and Joan K.
                                            Raymer, Debtors and Debtors in
                                            Possession




                                        2
